DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/25/22, with respect to the rejection(s) of claims 1 – 8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Watabe (JP 11086638) as the term around does not mean surround, thus core material is 10a and adhesive is 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa et al. (U.S. Patent # 5,136,673).


In Re claims 2, 3, 5, 6 and 8: 
wherein the plurality of linear members are stuck around the adhesive body that is as a central axis (fig. 6B);
wherein all of the plurality of linear members are stuck around the adhesive body in a state of being extended in a same direction as the adhesive body (figs. 2 and 5); 
wherein the adhesive body is linear (figs. 2 and 5);
wherein the adhesive body includes a linear core material and an adhesive layer that covers a surface of the core material in a longitudinal direction (fig. 6B);
wherein the plurality of linear members include at least one selected from the group consisting of an optical fiber and an electric wire (optical fibers 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Watabe (JP 11086638) in view of Moss (U.S. PG Pub. # 5,862,774). 

	In Re claim 1, ‘638 teaches a composite body comprising: an elongated adhesive body, comprising: a core material (10a); and an adhesive (11); and a plurality of linear members (12), and the plurality of linear members are stuck around the adhesive body (figs. 1A and 1B as around does not mean surround, just near). Furthermore, ‘638 teaches using an insulating coating as the core material to insulate the wire (par. 0014).



	‘774 teaches that typical electrical wire has insulating coating of plastic or rubber (col. 3, lines 63 – 67, col. 4, lines 1 – 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rubber or plastic as the core material (insulator coating) of ‘638 as it is a common material to insulate electrical conductors as taught by ‘774. Furthermore, since the goal of the insulator is to insulate the wire from its surroundings it will not have any metal embedder within it. 
Moreover, since the composite body of ‘638 is used in a wire harness of an automobile (par. 0001) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the elongated adhesive body to be yarn-like, meaning able to be bent in various directions or angles (per definition in instant application), so as to allow for easy positioning of the wiring in the wiring harness to the desired positions when installing into an automobile.

In Re claims 2 – 8, ‘638 teaches:
wherein the plurality of linear members are stuck around the adhesive body that is as a central axis (figs. 1A and 1B); 

wherein the linear members are stuck around the adhesive body without a gap in a circumferential direction of the adhesive body (fig. 1A and 1B); 
wherein the adhesive body is linear (figs. 1B); 
  wherein the adhesive body includes a linear core material (10a) and an adhesive layer (the adhesive layer 11) that covers a surface of the core material (10a) in a longitudinal direction (fig. 1B);
wherein the adhesive body is a pressure-sensitive adhesive body (claim 1).
wherein the plurality of linear members include at least one selected from the group consisting of an optical fiber and an electric wire (12 is electric wire, claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874